Citation Nr: 0412189	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an apportionment of the veteran's monthly 
Department of Veterans Affairs disability compensation 
benefits in excess of $40.00 on behalf of J-, the veteran's 
son.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1978 to 
December 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which granted a 
$40.00 apportionment of the veteran's monthly Department of 
Veterans Affairs (VA) disability compensation benefits to the 
appellant on behalf of J-, his son.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

In an April 2003 written statement, the appellant expressed 
her desire to be represented in the instant appeal.  A review 
of the claims file does not reflect that the appellant has 
executed an Appointment of Veterans Service Organization as 
Claimant's Representative, (VA Form 21-22) or other power of 
attorney in favor of any representative.  

The veteran is apparently providing some amount of 
court-ordered child support to the appellant for J-, his son.  
The veteran has not advanced any specific information as to 
the amount of court-ordered monthly child support which he 
pays to the appellant on behalf of his son.  In light of the 
provisions of 38 C.F.R. §§ 3.450, 3.451 (2003), the RO should 
contact the veteran and request that he provide such 
information.  

The RO has not provided the appellant with a Veterans Claims 
Assistance Act of 2000 (VCAA) notice which discusses the 
evidence required to support a claim for an apportionment of 
the veteran's monthly VA disability compensation in excess of 
$40.00 on behalf of J-, his son.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The appellant should clarify whether 
she wishes to be represented.  If so, she 
should complete an Appointment of 
Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) 
or other power of attorney in favor of 
her designated representative.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

3.  The RO should contact both the 
veteran and the appellant and request 
that they complete Financial Status 
Reports (VA Form 20-5655) which include 
information as to the specific amount of 
court-ordered monthly child support which 
the veteran pays to the appellant on his 
son's behalf.  

4.  The RO should then readjudicate the 
appellant's entitlement to an 
apportionment of the veteran's monthly VA 
disability compensation benefits in 
excess of $40.00 on behalf of J-, the 
veteran's son.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




